                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

BEATRICE HOPE BRODEUR,

       Plaintiff,

v.                                                                Case No: 5:20-cv-376-PRL

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                          ORDER

       The Commissioner has filed an unopposed motion to remand this case for further

proceedings under sentence four of 42 U.S.C. § 405(g). (Doc. 24). Upon review, the Court

agrees with the parties that it is appropriate to remand this matter to the Commissioner.

       Pursuant to Title 42, United States Code, Section 405(g) the Court is empowered to

reverse the decision of the Commissioner with or without remanding the cause for a

rehearing. Shalala v. Schaefer, 509 U.S. 292, 296 (1993). Where the court cannot discern the

basis for the Commissioner’s decision, a sentence-four remand may be appropriate to allow

him to explain the basis for his decision. Falcon v. Heckler, 732 F.2d 827, 829-30 (11th Cir.

1984) (holding remand was appropriate to allow the ALJ to explain the basis for the

determination that the claimant’s depression did not significantly affect her ability to work).

On remand under sentence four, the ALJ should review the case on a complete record,

including any new material evidence. Diorio v. Heckler, 721 F.2d 726, 729 (11th Cir. 1983)

(finding that it was necessary for the ALJ on remand to consider psychiatric report tendered
to Appeals Council); Reeves v. Heckler, 734 F.2d 519, 522 n. 1 (11th Cir. 1984) (holding that

the ALJ should consider on remand the need for an orthopedic evaluation).

       Therefore, following a careful review of the record and filings, the Court agrees with

the parties that it is appropriate to remand this matter to the Commissioner. Accordingly, it

is ORDERED:

       1. The Commissioner’s motion (Doc. 24) is GRANTED and this action is

           REVERSED AND REMANDED pursuant to sentence four of 42 U.S.C. § 405(g)1

           to the Commissioner for the following reasons:

               The Commissioner requests remand to further evaluate
               Plaintiff’s claim. On remand, the Commissioner will evaluate all
               medical opinions in the record; reassess Plaintiff’s residual
               functional capacity during the relevant period from her alleged
               disability onset date of October 11, 2013, through her date last
               insured of December 31, 2016; if warranted, obtain vocational
               expert evidence to determine if Plaintiff could have performed
               her past relevant work or other work during the relevant period;
               take any further action to complete the administrative record;
               and issue a new decision.

       2. The Clerk is directed to enter judgment accordingly and close the file.

       DONE and ORDERED in Ocala, Florida on May 19, 2021.




Copies furnished to:

Counsel of Record



       1
          Remand pursuant to sentence four of § 405(g) makes the plaintiff a prevailing party for
purposes of the Equal Access to Justice Act, 28 U.S.C. § 2412, and terminates this Court's jurisdiction
over this matter. Shalala v. Schaefer, 509 U.S. 292 (1993).

                                                 -2-
Unrepresented Parties




                        -3-
